Citation Nr: 0512866	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  00-12 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for left total knee replacement. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case returns to the Board 
following a remand to the RO in October 2003.  

The Board notes that the veteran requested a Board hearing in 
his June 2000 substantive appeal.  However, he withdrew that 
request in March 2005. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The evidence of record does not demonstrate left total 
knee replacement with chronic residuals of severe painful 
motion or weakness; there is no evidence of ankylosis, 
substantial limitation of leg extension, or nonunion of the 
prosthesis with loose motion.   


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for left total knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5055 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in January 2004 and February 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what evidence or information the veteran was responsible to 
provide.  In addition, the November 2004 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO decided the issue on appeal in March 2000, well before the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 C.F.R. § 20.1102 (2004) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  The RO's February 
2005 letter to the veteran specifically contains this 
request, such that there is no conflict with Pelegrini.  

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and relevant medical 
examinations.  The veteran has not identified any additional 
treatment and has not authorized the release of any private 
medical records.  In February 2005 correspondence, he 
indicated that there was no additional evidence to consider 
in his appeal.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the October 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  It is noted that the 
representative's January 2005 submission argues that the RO 
has not complied with the Board's remand instructions because 
it is not clear that the August 2004 VA examiner reviewed the 
claims folder.  However, the examiner does not cite to any 
information in the claims file that would provide a basis to 
either grant this claim or place into question the results of 
the August 2004 examination.  

The Board finds no evidence or allegation that failure to 
review the claims folder in any way results in prejudice to 
the veteran.  Bernard, 4 Vet. App. at 392-94.  The 
examination was ordered to obtain current evidence as to the 
status of the left knee disability.  There was no request for 
an opinion or other evidence that would necessarily require 
review of the claims folder for the findings from the 
examination to be valid (assuming the claims file was not 
reviewed, which is not clear).  The Board declines to remand 
the appeal again for strict compliance with the prior 
instructions when there is no indication that doing so would 
yield any benefit for the veteran.  Soyini v. Derwinski, 1 
Vet. App. 541, 546 (1991).  See Stegall, supra (where a 
veteran has not been harmed by an error in a Board 
determination, the error is not prejudicial).  Simply stated, 
the medical evidence as a whole, including all treatment 
records, provides no basis to grant this claim.  Therefore, a 
review of the record by the examiner could provide no basis 
to grant this claim. 
     
Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).
 
The veteran's left total knee replacement is currently rated 
as 30 percent disabling under Diagnostic Code (Code) 5055, 
knee replacement (prosthesis).  38 C.F.R. 
§ 4.71a.  Under Code 5055, 30 percent is the minimum 
evaluation.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent rating is assigned.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability rated by analogy to Code 5256, ankylosis of the 
knee, Code 5261, limitation of leg extension, or Code 5262, 
impairment of the tibia and fibula.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The Board finds that the evidence does not reflect chronic 
residuals of severe painful motion or weakness in the left 
leg that would support a 60 percent rating under Code 5055.  
38 C.F.R. § 4.7.  During the February 2000 VA examination, 
the veteran related having daily knee pain with near-daily 
flare-ups.  However, on examination, there was left knee 
range of motion from 8 degrees extension to 95 degrees 
flexion, with pain on flexion only.  There was no complaint 
or finding of severe weakness.  VA outpatient reports show 
that the veteran denied any severe pain; he did not report 
any severe weakness.  At the time of the August 2004 VA 
examination, there was left knee range of motion from 0 to 
100 degrees without pain; there was no additional loss of 
motion due to weakness.  Again, the veteran did not describe 
any weakness.  The Board finds this evidence to be of great 
probative weight and provides evidence against this claim as 
the medical reports do not demonstrate severe painful motion 
or weakness that would warrant a 60 percent rating under Code 
5055. Id.

Similarly, the Board finds that there is no basis to award a 
rating greater than 
30 percent applying the provided diagnostic codes for 
intermediate degrees of weakness or limited or painful 
motion.  Id.  First, the VA examination in February 2000 
shows a left knee range of motion of 8 degrees extension and 
95 degrees flexion with pain.  The August 2004 VA examination 
shows a range of motion of 
0 to 100 degrees with no pain on motion.  Thus, although 
there is some limitation of motion, there is no ankylosis to 
warrant a rating greater than 30 percent under Code 5256.  
Similarly, leg extension is not limited to 30 degrees or 
more, as is required to assign a rating higher than 30 
percent under Code 5261.  Second, there is no evidence of 
nonunion of the left knee prosthesis with loose motion that 
requires a brace, such that the overall disability picture 
does not approximate the criteria for a 40 percent rating 
under Code 5262.  

Despite the veteran's reports of giving way and use of an 
elastic brace, VA examinations and outpatient reports reflect 
no left knee instability or nonunion or other problems with 
the prosthesis.  Even taking 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca into consideration, the Board cannot conclude that the 
overall disability picture more closely approximates a rating 
greater than 30 percent under Codes 5256, 5261, or 5262.  Id.  
Post-service medical records, as a whole, provide negative 
evidence against this claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for left total knee replacement under Code 5055.  
38 C.F.R. § 4.3.  Accordingly, the appeal is denied.  


ORDER

A disability rating greater than 30 percent for left total 
knee replacement is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


